            Case 1:20-cv-05470-LLS Document 14 Filed 03/23/21 Page 1 of 7




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

EDDIE ROBINSON,
                           Plaintiff,
                                                                     20-CV-5470 (LLS)
                    -against-
                                                                  ORDER OF DISMISSAL
THE DIVISION OF PAROLE, et al.,
                           Defendants.


LOUIS L. STANTON, United States District Judge:

       Plaintiff, while detained on Rikers Island, filed this pro se action under 42 U.S.C. § 1983,

alleging that Defendants violated his rights in parole revocation proceedings. Plaintiff has since

been released from custody and has paid the filing fees for this action. The Court dismisses this

action for the reasons set forth below.

                                    STANDARD OF REVIEW

       The Prison Litigation Reform Act requires that federal courts screen complaints brought

by prisoners who seek relief against a governmental entity or an officer or employee of a

governmental entity. See 28 U.S.C. § 1915A(a). The court must dismiss a prisoner’s complaint,

or any portion of the complaint, that is frivolous or malicious, fails to state a claim upon which

relief may be granted, or seeks monetary relief from a defendant who is immune from such

relief. 28 U.S.C. § 1915A(b); see Abbas v. Dixon, 480 F.3d 636, 639 (2d Cir. 2007). The court

must also dismiss a complaint if the court lacks subject matter jurisdiction. See Fed. R. Civ. P.

12(h)(3).

       While the law mandates dismissal on any of these grounds, the Court is obliged to

construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret

them to raise the “strongest [claims] that they suggest,” Triestman v. Fed. Bureau of Prisons, 470
             Case 1:20-cv-05470-LLS Document 14 Filed 03/23/21 Page 2 of 7




F.3d 471, 474 (2d Cir. 2006) (internal quotation marks and citations omitted) (emphasis in

original). But the “special solicitude” in pro se cases, id. at 475 (citation omitted), has its limits –

to state a claim, pro se pleadings still must comply with Rule 8 of the Federal Rules of Civil

Procedure, which requires a complaint to make a short and plain statement showing that the

pleader is entitled to relief.

                                          BACKGROUND

        Shortly after initiating this action, Plaintiff filed an amended complaint naming as

defendants the New York State Division of Parole (“Parole”), Parole Officer S. Moore, and two

John Doe hearing officers. (ECF 7.) Thereafter, Plaintiff submitted a second amended complaint

in which he requests an injunction but fails to provide any facts concerning the events giving rise

to his claims; rather, he simply refers the Court to the amended complaint. (ECF 11.) The Court

therefore will treat the amended complaint (ECF 7) as the operative pleading for this action.

        The following facts are taken from the amended complaint: on June 4, 2020, while

Plaintiff was waiting to see Parole Officer Moore at a Parole office in Brooklyn, New York, a

parole violation warrant was issued and executed against Plaintiff.1 He was taken into custody

although he was not “detained for any crime, nor was [he] on the run from parole.” (Id. at 7.)

        On June 15, 2020, Parole held Plaintiff’s preliminary parole revocation hearing by

telephone rather than in-person because of the COVID-19 pandemic. Parole brought in as an


        1
            N.Y. Comp. Codes R. & Regs. (N.Y.C.R.R.) tit. 9 § 8004.2(c) provides that:
        A warrant for retaking and temporary detention may issue when there is a
        reasonable cause to believe that the releasee has lapsed into criminal ways or
        company, or has violated the conditions of his release in an important respect.
        Reasonable cause exists when evidence or information which appears reliable
        discloses facts or circumstances that would convince a person of ordinary
        intelligence, judgment and experience that it is reasonably likely that a release has
        committed the acts in question or has lapsed into criminal ways or company.



                                                   2
           Case 1:20-cv-05470-LLS Document 14 Filed 03/23/21 Page 3 of 7




eyewitness a police officer who “attest[ed] to the fact that he arrested [Plaintiff] on 5/29/2020,

but the violations happen[ed] when the officer never ever stated [n]or could he state that

[Plaintiff] was that person because the hearing was held by telephone alone.” (Id. at 8-9.) During

the proceeding, Parole “gun down all [of Plaintiff’s] counsel objections to the fact that the

hearing was in violation of [Plaintiff’s] constitutional rights” and determined that there was

sufficient reasons to hold Plaintiff over for a final parole revocation hearing.2

       On June 25, 2020, Parole held Plaintiff’s final revocation proceeding by telephone,

“stat[ing] on the record that these hearings were being held in this manner because of (Covid-

19),” although at the same time “criminal courts were holding video preliminary hearings” for

pretrial detainees. (Id. at 9.) Parole found that Plaintiff had violated the conditions of his parole

and sentenced him to an “unconstitutional and illegal 90 day prison sentence.” (Id. at 10.)

       Plaintiff brings this action asserting that Parole’s “new custom and practice” for parole

hearings, implemented in April 2020 ‒ particularly the practice of holding preliminary and final

hearings over the telephone ‒ is unconstitutional because it violates his rights to due process and

equal protection. He claims that “[P]arole intentionally and deliberately went against [New York

Executive Law §259-i] to serve the[ir] own personal needs so that hearings could be held

(unconstitutionality) within the 90 day statute so parolees could not be release and [P]arole

cannot use (Covid-19) to trump the U.S. [C]onstitution[].” (Id. at 6.) Plaintiff contends that

because criminal courts are able to hold proceedings by video while Parole is conducting

revocation proceedings only by telephone, Parole is in essence “stating that [he does] not as a



       2
        Generally after issuance of a parole violation warrant, a parolee’s parole revocation
proceedings begin with a preliminary hearing, and if the parolee is found to be delinquent, a final
hearing will be scheduled not more than ninety days after the preliminary hearing took place. 9
N.Y.C.R.R. § 8005.17(a).


                                                   3
           Case 1:20-cv-05470-LLS Document 14 Filed 03/23/21 Page 4 of 7




parolee have a right to the constitutional state and federal standards that are mandated statutorily,

by giving [him] the right to confront a witness use[d] as a[n] eyewitness, or for a visual

identification of a defendant as one who has committed a crime.” (Id. at 9.) Plaintiff also asserts

that, “[b]ecause [P]arole ha[s] officially sanctioned and order that these types of hearings be held

pursuant to a[n] illegal and unconstitutional custom and practice, [P]arole as a municipal[ity] is

liable to [him] for money damages under § 1983 and state tort claims for [his] illegal and

unconstitutional detainment and imprisonment.” (Id. at 10.)

                                          DISCUSSION

A.     Claims against the New York State Division of Parole

       “[A]s a general rule, state governments may not be sued in federal court unless they have

waived their Eleventh Amendment immunity, or unless Congress has abrogated the states’

Eleventh Amendment immunity . . . .” Gollomp v. Spitzer, 568 F.3d 355, 366 (2d Cir. 2009).

“The immunity recognized by the Eleventh Amendment extends beyond the states themselves to

state agents and state instrumentalities that are, effectively, arms of a state.” Id. New York has

not waived its Eleventh Amendment immunity to suit in federal court, and Congress did not

abrogate the states’ immunity in enacting 42 U.S.C. § 1983. See Trotman v. Palisades Interstate

Park Comm’n, 557 F.2d 35, 40 (2d Cir. 1977). Plaintiff’s § 1983 claims against Parole are

therefore barred by the Eleventh Amendment and must be dismissed.3 See 28 U.S.C.

§ 1915A(b)(2).



       3
          Plaintiff also names Parole Officer Moore and the two hearing officers as defendants
because of their involvement in the revocation of his parole. Generally, state officials, such as
parole officers, have absolute immunity for “judicial acts” and “acts that are prosecutorial in
nature,” but only enjoy qualified immunity for acts that are not “integrally related to the judicial
process,” because they are administrative or investigatory in nature. Scotto v. Almenas, 143 F.3d
105, 110-113 (2d Cir. 1998). “Parole officers . . . receive absolute immunity for their actions in
initiating parole revocation proceedings and in presenting the case for revocation to hearing


                                                  4
          Case 1:20-cv-05470-LLS Document 14 Filed 03/23/21 Page 5 of 7




B.     Challenge to Parole Revocation Proceedings

       Plaintiff brings this action challenging his parole revocation proceedings. He asserts that

Parole’s new procedures for parole hearings by telephone, implemented because of the COVID-

19 pandemic, violate his rights to due process and equal protection. But Plaintiff, at this stage, is

not entitled to damages in connection with the revocation of his parole. The United States

Supreme Court has held that:

       a state prisoner’s § 1983 action is barred (absent prior invalidation) – no matter
       the relief sought (damages or equitable relief), no matter the target of the
       prisoner’s suit (state conduct leading to conviction or internal prison proceedings)
       – if success in that action would necessarily demonstrate the invalidity of
       confinement or its duration.

Wilkinson v. Dotson, 544 U.S. 74, 81-82 (2005) (italics in original); see Heck v. Humphrey, 512

U.S. 477, 486-87 (1994) (“[I]n order to recover damages for [an] allegedly unconstitutional

conviction or imprisonment, or for other harm caused by actions whose unlawfulness would

render a conviction or sentence invalid, a § 1983 plaintiff must prove that the conviction or

sentence has been reversed on direct appeal, expunged by executive order, declared invalid by a

state tribunal authorized to make such determination, or called into question by a federal court’s

issuance of a writ of habeas corpus[.]”).

       Success in this § 1983 action challenging the validity of the revocation of Plaintiff’s

parole would necessarily demonstrate the invalidity of that decision. As the revocation of




officers, because such acts are prosecutorial in nature.” Id. at 112. But they receive only qualified
immunity for preparing violation reports and recommending an arrest warrant. Id.
        The hearing officers who presided over Plaintiff’s revocation proceedings are likely
entitled to absolute immunity because their actions were judicial in nature. But it is not clear
whether either type of immunity would apply to Parole Officer Moore because Plaintiff does not
provide specific facts about what she did or failed to do. But the Court need not decide the issue
because, as discussed below, Plaintiff fails to state viable claims for relief concerning his parole
revocation proceedings.


                                                  5
          Case 1:20-cv-05470-LLS Document 14 Filed 03/23/21 Page 6 of 7




Plaintiff’s parole has not been reversed or called into question in any way by a court authorized

to do so, Plaintiff’s claim for money damages is barred. See 28 U.S.C. § 1915A(b)(1).

       To the extent Plaintiff wishes to challenge the revocation of his parole, he must do so in a

petition for a writ of habeas corpus under 28 U.S.C. § 2254. See Wilkinson, 544 U.S. at 78-82

(2005) (citing Preiser v. Rodriguez, 411 U.S. 475 (1973) (noting that writ of habeas corpus is

sole remedy for prisoner seeking to challenge the fact or duration of his confinement)). But

before challenging the revocation of his parole, Plaintiff must first exhaust all available state-

court remedies, including any available administrative appeals and state-court proceedings, such

as an Article 78 proceeding. See, e.g., Smith v. Smith, No. 17-CV-0258, 2018 WL 557877, at *5

(N.D.N.Y. Jan. 22, 2018) (discussing exhaustion options in context of a parole revocation).

Then, after exhausting all available state court remedies, Plaintiff may file in this Court a petition

for a writ of habeas corpus.

       Because Plaintiff has not exhausted his state court remedies, the Court declines to

construe this § 1983 complaint as a habeas corpus petition.

C.     Leave to Amend Denied

       District courts generally grant a pro se plaintiff an opportunity to amend a complaint to

cure its defects, but leave to amend is not required where it would be futile. See Hill v. Curcione,

657 F.3d 116, 123–24 (2d Cir. 2011); Salahuddin v. Cuomo, 861 F.2d 40, 42 (2d Cir. 1988).

Because the defects in Plaintiff’s complaint cannot be cured with an amendment, the Court

declines to grant Plaintiff leave to amend his complaint.




                                                  6
           Case 1:20-cv-05470-LLS Document 14 Filed 03/23/21 Page 7 of 7




                                           CONCLUSION

         The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket.

         Plaintiff’s action, for which he paid the filing fees, is dismissed pursuant to 28 U.S.C.

§ 1915A(b)(1), (2). All other pending matters in this case are terminated.

SO ORDERED.

Dated:     March 23, 2021
           New York, New York

                                                                  Louis L. Stanton
                                                                     U.S.D.J.




                                                   7
